DETAILED ACTION
Status of Claims:
Claims 1, 3 – 5, 7, and 16 – 19 are pending. 
Claims 1, 3 – 5, 7, and 16 are amended. 
Claims 2 and 6 are cancelled. 
Claims 17 – 19 are new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/22/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Since claim 2 is canceled, claims 3 and 4 must be amended to read as “the packet processor of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 5, 7, and 16 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 16 recite the limitation “wherein upon receiving a request for a service that is associated with current traffic being conveyed, determining, based on state data associated with one or more network functions required for carrying out the requested service, whether instantaneous availability of the resources of said packet processor enable provisioning the requested service or part thereof, and if affirmative, providing the requested service or part thereof by said packet processor, whereas if based on state data associated with the one or more network functions required for carrying out the requested service it is determined that the instantaneous availability of the resources of said packet processor does not enable providing the requested service or part thereof by said packet processor, the requested service will be provided by one or more other packet processors that belong to said cluster”. The limitation includes the language “or part thereof” which makes it difficult to interpret which element of the claim limitation the language is referring to. Also, the limitation is not clearly written and includes a large run on sentence which renders the claim indefinite since it fails to particularly point out and distinctly claim the subject matter. 
	Dependent claims 3 – 5, 7, and 17 – 19 follow the same grounds of rejection as the independent claims. 

Response to Arguments
Applicant's arguments in the amendments, filed 07/22/2022, have been fully considered and they are persuasive. A new ground of rejection is presented based on the Applicants arguments and amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 – 5, and 16 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 10511485).

As per claim 1, a packet processor for use in a cluster comprising a plurality of packet processors, each comprising networking and computing processing resources (The server cluster can include one or more server computers in the data center. The server computers can include one or more data storage devices (e.g., a memory, a hard drive, or the like) and a data or signal processing unit such as a processor or similar device as illustrated and described herein. The server cluster can therefore be described as including one or more server hosts (packet processor), See Col. 7, Lines 23 - 35), 
	wherein said packet processor is configured to enable provisioning of a plurality of different services for conveying traffic packets (New service or existing service upgrade requests can be mapped to the network topology model to identify hardware and/or software that can and/or will host the service, thereby resulting in streamlined service provisioning and/or operations based upon availability of components, capacities of the components, and the like, See Col. 11, Line 60 – Col. 12, Line 8), 
	wherein said packet processor is configured to store state data associated with one or more network functions required for carrying out each of said plurality of different services (The network data can include information that identifies one or more virtualized network functions, which as shown in FIG. 1 can be associated with various components of the data centers … Thus, for example, the virtualized network function data can describe what applications and/or services are associated with the virtualized network functions … state information associated with the virtualized network functions, See Col. Line 46 – Col. 10, Line 6), and 
	wherein upon receiving a request for a service that is associated with current traffic being conveyed (New service or existing service upgrade requests can be mapped to the network topology model to identify hardware and/or software that can and/or will host the service, thereby resulting in streamlined service provisioning and/or operations based upon availability of components, capacities of the components, and the like, See Col. 11, Line 60 – Col. 12, Line 8), determining, based on state data associated with one or more network functions required for carrying out the requested service (The virtualized network function data can describe what applications and/or services are associated with the virtualized network functions … state information associated with the virtualized network functions (e.g., whether the virtualized network functions are active, inactive, provisioned, not provisioned, instantiated, not instantiated, associated with another virtualized network function, capacity information, etc.), See Col. Line 46 – Col. 10, Line 6), whether instantaneous availability of the resources of said packet processor enable provisioning the requested service or part thereof, and if affirmative, providing the requested service or part thereof by said packet processor (In some embodiments, the network topology model can be used to provide a realtime representation of the operational state of the network and/or components thereof, to map new service or existing service upgrade requests to the network resource allocation based upon realtime availability (instantaneous availability of the resources) and/or utilization, to determine root causes for detected events, combinations thereof, or the like, See Col. 14, Lines 28 – 39 … *Examiner’s Note: The state information of a virtualized network function (Col. Line 46 – Col. 10, Line 6) is determined to map a new service request (Col. 11, Line 60 – Col. 12, Line 8) to the virtualized network function, where the availability of the network resources are determined in realtime to enable provisioning of the service (Col. 14, Lines 28 – 39). Hence if it is determined that a server host, which functions as a packet processor (Col. 7, Lines 23 – 35 / Fig. 1, Host 112), contains instantaneous availability of network resources based on a realtime availability, the server host can provide the requested service), 
	whereas if based on state data associated with the one or more network functions required for carrying out the requested service it is determined that the instantaneous availability of the resources of said packet processor does not enable providing the requested service or part thereof by said packet processor, the requested service will be provided by one or more other packet processors that belong to said cluster (The server computer system can determine an operational state for one, more, or each of the components of the server host and/or components that serve elements of the server host. The state can include various operational states including, but not limited to, available, unavailable (does not enable providing the requested service), assigned, unassigned, reassigned, provisioned, non-provisioned, instantiated, non-instantiated, at capacity, under capacity, combinations thereof, or the like. In some embodiments, the server computer system can identify a state for each component in the server host identified in operation and/or each component that serves any component of the server host, See Col. 18, Line 60 – Col. 19, Line 10 … *Examiner’s Note: The state information of a virtualized network function (Col. Line 46 – Col. 10, Line 6) is determined to map a new service request (Col. 11, Line 60 – Col. 12, Line 8) to the virtualized network function, where the availability of the network resources are determined in realtime to enable provisioning of the service (Col. 14, Lines 28 – 39). Hence if it is determined that a server host, which functions as a packet processor (Col. 7, Lines 23 – 35 / Fig. 1, Host 112), does not enable providing the requested service based on instantaneous or realtime availability of network resources (Col. 18, Line 60 – Col. 19, Line 10), another server host in the cluster can provide the requested service).

As per claim 3, the packet processor of claim 2, wherein a request for the provisioning of said service that was directed to the other packet processor, is forwarded from said other packet processor to said packet processor in response to said other packet processor being under congestion (In some embodiments, the network topology model can be used to provide a realtime representation of the operational state of the network and/or components thereof, to map new service or existing service upgrade requests to the network resource allocation based upon realtime availability and/or utilization, to determine root causes for detected events, combinations thereof, or the like, See Col. 14, Lines 28 – 39 … The fault correlation engine can detect the events by receiving event data and/or other information that can describe or represent the fault events. The events can include, for example, network outages; capacity reduction events (threshold violations, overloads (congestion), etc.); machine errors, faults, and/or failures; combinations thereof; or the like, See Col. 12, Line 60 – Col. 13, Line 6).  

As per claim 4, the packet processor of claim 2, wherein the request for the provisioning of said service that was directed to the other packet processor, is forwarded from said other packet processor to said packet processor in response to determining that said other packet processor is not provided with available processing resources that could have enabled it to provide the required service (In some embodiments, the network topology model can be used to provide a realtime representation of the operational state of the network and/or components thereof, to map new service or existing service upgrade requests to the network resource allocation based upon realtime availability and/or utilization, to determine root causes for detected events, combinations thereof, or the like, See Col. 14, Lines 28 – 39 … The state can include various operational states including, but not limited to, available, unavailable, assigned, unassigned, reassigned, provisioned, non-provisioned, instantiated, non-instantiated, at capacity (not provided with available processing resources), under capacity, combinations thereof, or the like, See Col. 18, Line 60 – Col. 19, Line 10).  

As per claim 5, the packet processor of claim 1, further configured to receive a request for the provisioning of a service at any port from among the ports associated with said packet processor, irrespective of whether said service can be provided via said receiving port (The network topology discovery engine can receive network data from the resource monitor. The network data can describe various components of the data center including… components such as network interfaces, ports, and the like, See Col. 5, Lines 40 - 53).  

As per claim 16, a system comprising a cluster comprising a plurality of packet processors wherein each of said plurality of packet processors comprises networking and computing processing resources (The server cluster can include one or more server computers in the data center. The server computers can include one or more data storage devices (e.g., a memory, a hard drive, or the like) and a data or signal processing unit such as a processor or similar device as illustrated and described herein. The server cluster can therefore be described as including one or more server hosts (packet processor), See Col. 7, Lines 23 - 35) and is 
	configured to enable provisioning of a plurality of different services for conveying traffic packets (New service or existing service upgrade requests can be mapped to the network topology model to identify hardware and/or software that can and/or will host the service, thereby resulting in streamlined service provisioning and/or operations based upon availability of components, capacities of the components, and the like, See Col. 11, Line 60 – Col. 12, Line 8), 
	wherein each of said plurality of packet processors is configured to store state data associated with one or more network functions required for carrying out each of said plurality of different services (The network data can include information that identifies one or more virtualized network functions, which as shown in FIG. 1 can be associated with various components of the data centers … Thus, for example, the virtualized network function data can describe what applications and/or services are associated with the virtualized network functions … state information associated with the virtualized network functions, See Col. Line 46 – Col. 10, Line 6), and 
	wherein each of said plurality of packet processors is further configured that upon receiving a request for a service that is associated with current traffic being conveyed (New service or existing service upgrade requests can be mapped to the network topology model to identify hardware and/or software that can and/or will host the service, thereby resulting in streamlined service provisioning and/or operations based upon availability of components, capacities of the components, and the like, See Col. 11, Line 60 – Col. 12, Line 8), determining, based on state data associated with one or more network functions required for carrying out the requested service (The virtualized network function data can describe what applications and/or services are associated with the virtualized network functions … state information associated with the virtualized network functions (e.g., whether the virtualized network functions are active, inactive, provisioned, not provisioned, instantiated, not instantiated, associated with another virtualized network function, capacity information, etc.), See Col. Line 46 – Col. 10, Line 6), whether instantaneous availability of the resources of a respective packet processor enable provisioning the requested service or part thereof, and if affirmative, providing the requested service or part thereof by said respective packet processor (In some embodiments, the network topology model can be used to provide a realtime representation of the operational state of the network and/or components thereof, to map new service or existing service upgrade requests to the network resource allocation based upon realtime availability (instantaneous availability of the resources) and/or utilization, to determine root causes for detected events, combinations thereof, or the like, See Col. 14, Lines 28 – 39 … *Examiner’s Note: The state information of a virtualized network function (Col. Line 46 – Col. 10, Line 6) is determined to map a new service request (Col. 11, Line 60 – Col. 12, Line 8) to the virtualized network function, where the availability of the network resources are determined in realtime to enable provisioning of the service (Col. 14, Lines 28 – 39). Hence if it is determined that a server host, which functions as a packet processor (Col. 7, Lines 23 – 35 / Fig. 1, Host 112), contains instantaneous availability of network resources based on a realtime availability, the server host can provide the requested service), 
	whereas if based on state data associated with the one or more network functions required for carrying out the requested service it is determined that the instantaneous availability of the resources of said respective packet processor does not enable providing the requested service or part thereof by said respective packet processor, the requested service will be provided by one or more other packet processors that belong to said cluster (The server computer system can determine an operational state for one, more, or each of the components of the server host and/or components that serve elements of the server host. The state can include various operational states including, but not limited to, available, unavailable (does not enable providing the requested service), assigned, unassigned, reassigned, provisioned, non-provisioned, instantiated, non-instantiated, at capacity, under capacity, combinations thereof, or the like. In some embodiments, the server computer system can identify a state for each component in the server host identified in operation and/or each component that serves any component of the server host, See Col. 18, Line 60 – Col. 19, Line 10 … *Examiner’s Note: The state information of a virtualized network function (Col. Line 46 – Col. 10, Line 6) is determined to map a new service request (Col. 11, Line 60 – Col. 12, Line 8) to the virtualized network function, where the availability of the network resources are determined in realtime to enable provisioning of the service (Col. 14, Lines 28 – 39). Hence if it is determined that a server host, which functions as a packet processor (Col. 7, Lines 23 – 35 / Fig. 1, Host 112), does not enable providing the requested service based on instantaneous or realtime availability of network resources (Col. 18, Line 60 – Col. 19, Line 10), another server host in the cluster can provide the requested service).  

As per claim 17, the system of claim 16, wherein said system is configured to provide a plurality of services, where each of these services is provided by using a number of packet processors selected from among that plurality of packet processors, while at least two of the selected packet processors carry out each at least one different task from the one or more tasks carried by the other of the at least two packet processors (The centralized SDN controller can perform on-demand resource allocation tasks on the central office network nodes on-demand in the control plane. The central office network nodes can perform hardware reconfiguration tasks in the data plane, switching tasks in the control plane, and support virtualized network functions in the control plane, See Col. 21, Lines 49 - 62).  

As per claim 18, the packet processor of claim 1, wherein said packet processor is configured to enable provisioning of a plurality of different services for conveying traffic packets to/from enterprises and/or mobile users and/or broadband users (The illustrated central office network nodes are shown in communication with the customer premises via one or more Internet-capable devices, such as a PC, a laptop, a portable device, or another suitable device, and one or more communications devices, such as a telephone, facsimile machine, modem, computer, or the like. It should be appreciated that the communications device can be an Internet-capable device, and can be substantially similar to the Internet-capable device, See Col. 21, Line 63 – Col. 22, Line 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 10511485) and in view of Fang (US 10038629).

As per claim 7, Wu discloses all limitations of claim 1.

	Wu however does not expressly disclose:
	a non-IP interface configured to implement an Inter Service Link (ISL) through which control and data traffic is forwarded between different network functions over the network fabric as if the packet processors belonging to the cluster are physically connected there-between.

	Fang discloses:
	The packet processor of claim 1, comprising a non-IP interface configured to implement an Inter Service Link (ISL) through which control and data traffic is forwarded between different network functions over the network fabric as if thepacket processors belonging to the cluster are physically connected there-between (In one embodiment, the transition tunnel can be pre-established. For example, a pre-established tunnel (Inter Service Link (ISL)) can include a network path from the originating host to the targeting host established in the forwarding tables in the network nodes in the underlay network. If the underlay network is hierarchically divided such as that shown in FIG. 2, the transition tunnel from a server to any other servers can be pre-established in the underlay network following, e.g., MPLS protocol (non-IP interface). In such embodiments, the underlay network address identifier may be utilized to identify a desired network path in the underlay network, See Col. 9, Line 65 – Col. 10, Line 16 / Using the MPLS protocol which is non-IP, a pre-established tunnel is implemented through which control and data traffic is forwarded between different network functions, See Col. 7, Lines 15 – 39 and Figs. 2 and 3).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Fang’s teaching of a non-IP interface configured to implement an Inter Service Link (ISL), along with providing a service based on the state data associated with the packet processor's processing resources to improve Wu’s system. Both Wu and Fang disclose systems for providing services via virtual resources. Fang’s system includes a pre-established tunnel using MPLS protocol which can include a network path from the originating host to the targeting host established in the forwarding tables in the network nodes in an underlay network. The combination is an improvement upon the existing system because a service can be provided based on the state data associated with the packet processor's processing resources as taught by Wu, where the service can be implemented via a non-IP interface using an Inter Service Link as taught by Fang, to allow communication between different network functions to seamlessly provision the virtualized service.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 10511485) and in view of Feldkamp (US 10901805).

As per claim 19, Wu discloses all limitations of claim 1.

	Wu however does not expressly disclose:
	The packet processor configured to operate at a maximal rate, while its memory means is assigned to serve an optimized number of network functions.

	Feldkamp discloses:
	the packet processor of claim 1, configured to operate at a maximal rate, while its memory means is assigned to serve an optimized number of network functions (In various embodiments, each worker pool can dynamically adjust in size based on time-varying loads of incoming data, thereby allowing for more efficient utilization of the underlying shared resources (e.g., compute, memory, storage, etc.). In various embodiments, the lack of a single front-end load balancing component can reduce the potential of a data bottleneck from occurring within the datacenter, thereby increasing the maximum rate at which incoming data can be processed and handled, See Col. 5, Lines 42 – Col. 6, Line 6 … the VNFs  can include virtual processing network functions for one or more worker processing threads of the datacenter, See Col. 29, Line 44 – Col. 30, Line 8).

	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Feldkamp’s teaching of a maximal rate, along with providing a service based on the state data associated with the packet processor's processing resources to improve Wu’s system. Both Wu and Feldkamp disclose systems for providing services via virtual resources. Feldkamp’s system includes worker pools including VNF’s that dynamically adjusted or oprimized and operate using maximum rate. The combination is an improvement upon the existing system because a service can be provided based on the state data associated with the packet processor's processing resources as taught by Wu, where the packet processor can operate at a maximal rate while having optimized memory means as taught by Feldkamp, to allow communication between different network functions to seamlessly provision the virtualized service.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458